DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As per independent claim 1, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of: 	determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
 	Claims 2-8 are dependent on claim 1 above and are allowable.
 	As per independent claim 9, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
  	identify characteristic information of the packet; determine, based on the characteristic information and a policy set, a first ordered set of data processors for 
 	As per independent claim 15, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier, wherein each of the data processing devices within the first ordered set is configured to perform, on receipt of the packet forwarded by the scheduling device, a specific type of processing on the packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.